UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4030


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MIGUEL GUILLON AMADOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00130-RJC-1)


Submitted:   February 16, 2012            Decided:   March 13, 2012


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Steven
Slawinski,   Assistant   Federal  Defenders,  Charlotte,   North
Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, Richard Lee Edwards, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Miguel     Guillon    Amador      pled    guilty     to    one    count    of

conspiracy to distribute and possess with intent to distribute

five or more kilograms of cocaine, in violation of 21 U.S.C.

§ 846    (2006),      and    one   count    of      possession        with    intent    to

distribute five or more kilograms of cocaine, in violation of 21

U.S.C.A. § 841(b)(1)(A) (West 1999 & Supp. 2011) (2006).                               The

district     court    sentenced    Amador      to     210    months     in   prison    and

ordered that he reimburse the United States $1000 toward the

cost    of   his    court-appointed     attorneys’           fees.      Amador    timely

appealed.       We affirm in part, vacate in part, and remand to the

district court for partial resentencing.

             On    appeal,     Amador   contends       that     the    district      court

erred (1) when it held Amador responsible for more than fifteen

kilograms of cocaine; (2) in applying an upward adjustment to

Amador’s offense level upon finding him a manager or supervisor

in the conspiracy; and (3) in ordering Amador to reimburse the

Government $1000 for attorneys’ fees.

             Turning first to Amador’s claim regarding drug weight,

we “review the district court’s calculation of the quantity of

drugs attributable to a defendant for sentencing purposes for

clear error.”         United States v. Slade, 631 F.3d 185, 188 (4th

Cir.    2011)      (internal    quotation      marks        omitted).        Under    this

standard, we will reverse the district court only “if left with

                                           2
the   definite         and   firm    conviction         that       a     mistake    has    been

committed.”            Id.   (internal     quotation              marks    omitted).         At

sentencing, the Government need only establish the amount of

drugs   involved        by   a    preponderance         of    the      evidence.       United

States v. Brooks, 524 F.3d 549, 561-62 (4th Cir. 2008).                                     Our

review of the record leads us to conclude that the Government

satisfied its burden of proof, and therefore the district court

did not err in holding Amador responsible for fifteen kilograms

of cocaine.

              Next, Amador claims that the district court erred in

applying      an   upward        adjustment       to   Amador’s          offense    level    on

finding    him     a    manager     or   supervisor          in    the    conspiracy.        “A

sentencing court’s ruling on the aggravating role adjustment is

a   factual      determination        reviewed         for    clear       error.”         United

States v. Llamas, 599 F.3d 381, 389 (4th Cir. 2010) (internal

quotation     marks      omitted).        Under        U.S.       Sentencing       Guidelines

Manual (“USSG”) § 3B1.1(b) (2009), a three-level enhancement is

authorized “[i]f the defendant was a manager or supervisor (but

not an organizer or leader) and the criminal activity involved

five or more participants or was otherwise extensive.”                                    Amador

does not contest that the drug conspiracy at issue was of the

requisite size.          A defendant need supervise as few as one other

person to warrant the enhancement.                      USSG § 3B1.1 cmt. nn.2, 3.

The leadership enhancement “is appropriate where the evidence

                                              3
demonstrates      that       the     defendant    controlled     the     activities         of

other     participants         or     exercised     management        responsibility.”

Slade, 631 F.3d at 190 (internal quotation marks omitted).                                 The

facts     establishing         the     enhancement    must     be     supported        by   a

preponderance           of      the      evidence.            United          States        v.

Cabrera-Beltran, 660 F.3d 742, 756 (4th Cir. 2011).

             The Guideline commentary identifies numerous factors

to   be    considered          in     determining     the     applicability           of    an

aggravating      role       enhancement,     including      whether      the       defendant

exercised       decision-making         authority,     claimed       the      right    to    a

larger share of the profit, and exercised authority and control

over others.           USSG § 3B1.1 cmt. n.4.           However, this court has

also noted that “being a buyer and seller of illegal drugs, even

in league with more than five or more other persons, does not

establish       that    a    defendant     has    functioned        as   an       organizer,

leader, manager or supervisor of criminal activity.”                                  United

States v. Sayles, 296 F.3d 219, 225 (4th Cir. 2002) (internal

quotation marks omitted).               After thoroughly reviewing the record

in light of the relevant factors, we conclude that the district

court     did    not     err    in     sentencing     Amador     as      a    manager       or

supervisor of the conspiracy.

             Finally, Amador claims that the district court erred

in requiring him to reimburse the United States $1000 for his

court-appointed          attorneys’       fees      without    making         a     specific

                                             4
finding as to his present ability to pay.                Both parties agree

that,    as    this   issue   was   not   preserved   below,    we    review    the

district court’s determination to order reimbursement for plain

error.     Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S.

725, 732-35 (1993).

               The Criminal Justice Act, 18 U.S.C. § 3006A (2006),

mandates that the government provide legal representation for

those charged with a federal felony who are unable to pay for

counsel.       The statute provides that if a court later determines

a defendant is able to make full or partial payment for his

counsel, the court may authorize such payment.               § 3006A(c), (f).

This court recently held, in United States v. Moore, 666 F.3d

313, 2012 WL 208041, at *6 (4th Cir. Jan. 25, 2012), that under

the plain language of the statute, “the district court must base

the reimbursement order on a finding that there are specific

funds, assets, or asset streams (or the fixed right to those

funds, assets or asset streams) that are (1) identified by the

court and (2) available to the defendant for the repayment of

the court-appointed attorneys’ fees.”              Id. at *6.         Because the

district court made no such finding in Moore, this court found

that    the     district   court    had   erred,   vacated     the    portion   of

Moore’s       sentence   relating   to    the   reimbursement    of    attorney’s

fees, and remanded.        Id. at *9.



                                          5
            Similarly, in the case at hand, the district court

made no determination as to Amador’s ability to pay the ordered

amount.     We conclude that this error is plain, in light of the

clear statutory language, and that the error affects Amador’s

substantial rights.          We thus find it appropriate to exercise our

discretion to direct the district court to resentence Amador as

to this portion of the sentence.                 See Olano, 507 U.S. at 732-36.

Accordingly we vacate that part of Amador’s sentence requiring

him   to   repay    $1000     of    court-appointed         attorneys’     fees,        and

remand for resentencing as to this issue only, consistent with

this opinion and our decision in Moore.

            We     affirm    Amador’s       conviction,      which    he    does       not

challenge    on     appeal.         We   affirm     Amador’s      sentence       in    all

respects    except      as     to     the       direction    that     Amador          repay

court-appointed attorneys’ fees.                 We vacate that portion of the

judgment,    and    remand    for    reconsideration         of   that    issue.        We

dispense    with     oral     argument       because    the       facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED IN PART,
                                                                   VACATED IN PART,
                                                                       AND REMANDED




                                            6